699 N.W.2d 304 (2005)
PEOPLE
v.
RANSOM.
No. 127301.
Supreme Court of Michigan.
July 14, 2005.
SC: 127301, COA: 256757.
On order of the Court, the application for leave to appeal the September 7, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted on the issue of whether defendant should be allowed to withdraw his plea. In all other respects, leave to appeal is DENIED.
We do not retain jurisdiction.
CORRIGAN, J., would deny leave to appeal.